DETAILED ACTION
The present application, filed 11/06/2020, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-18, 20-22, 24, 25, and 28-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owen et al. (“Owen”, US 6,097,178)
Re claim 16, Owen teaches an apparatus [Fig 4] comprising: power amplification circuitry [400] having a first input port [from 322], a second input port [from 324], and field- effect transistor (FET) circuitry [332, 334, Col 8, ln 26-32 teaches that MOSFETs can be used in the circuitry of Fig 4], the FET circuitry to operate in a saturation mode while drawing power provided at the first input port from a first power source [Col 8, ln 46-60, 302 not in dropout and 306 being off implies that 332 is in saturation]; and current-level switch circuitry [306, 402] to sense a change in a current-level used to 
	Re claim 17, Owen teaches wherein the FET circuitry is to operate in the saturation mode when a decrease in an input source voltage to the FET circuitry does not cause a change in a regulated output voltage of the power amplification circuitry [338 keeps 332 in saturation mode while drawing power from the second source, which prevents any changes to the output voltage, Col 9, ln 21-30].
Re claim 18, Owen teaches wherein the power amplification circuitry is part of a low drop-out voltage regulator [Col 4, ln 7-9].
Re claim 20, Owen teaches the second power source which is a battery [Col 6, ln 33-35], and wherein during operation, in response to the sensed change in the current-level, the power amplification circuitry begins to draw power from the battery via the second input port [Col 9, ln 21-30].
Re claim 21, Owen teaches wherein during operation, in response to the current- level switch circuitry indicating the sensed change in the current-level, the power amplification circuitry switches on-the-fly from drawing power from the first input port to drawing power from the second input port [Col 9, ln 31-34].
Re claim 22, Owen teaches wherein the power amplification circuitry is part of a voltage regulator [Col 4, ln 7-9] having a regulated output voltage level, and wherein during operation, in response to the current-level switch circuitry indicating the sensed 
Re claim 24, Owen teaches a feedback path [317] to provide an error-correction signal [output of 314] and the power amplification circuitry including: a first power stage [302] coupled to the first input port and a second power stage [304] coupled to the second input port, the first and second power stages to provide gate control to the FET circuitry [Col 8, ln 33-35]; and an error amplifier [314] to provide the error-correction signal to the first power stage and the second power stage based on an output signal [from 317] from the FET circuitry and a reference voltage [320], and wherein, during operation, the feedback path is used irrespective of whether the power amplification circuitry draws power from the first input port or the second input port [Col 9, ln 31-34].
Re claim 25, Owen teaches a feedback path [317] to provide a feedback signal [output of 317] along a direction from a regulated output signal to another input port of the power amplifier circuitry and wherein, during operation, the feedback path is used irrespective of whether the power amplifier circuitry draws power from the first input port or the second input port [Col 9, ln 31-34].
Re claim 28, Owen teaches wherein in response to the sensed change in the current-level, the power amplification circuitry is to draw power from both the second input port and the first input port [Col 9, ln 19-30].
Re claim 29, Owen teaches [Fig 4] a voltage-regulation method involving power amplification circuitry [400] having a first input port [from 322], a second input port [from 324], and field-effect transistor (FET) circuitry [332, 344, Col 8, ln 26-32 teaches that 
Re claim 30, Owen teaches causing the power amplification circuitry to switch on-the-fly by switching from drawing power from the first input port to drawing power from the second input port [Col 9, ln 31-34].
Re claim 31, Owen teaches wherein during operation, in response to the current- level switch circuitry indicating the change in the current-level, drawing, via the power amplifier circuitry, power from a battery [Col 6, ln 33-35] via the second input port [Col 9, ln 21-30].
Re claim 32, Owen teaches providing gate control to the FET circuitry via a first power stage [302] and a second power stage [304] of the power amplification circuitry, wherein the first power stage is coupled to the first input port [from 322], and the second power stage is coupled to the second input port [from 324]; and providing, via an error amplifier [314], an error-correction signal to the first power stage and the second power stage based on an output signal [from 317] from the FET circuitry and a reference voltage [320, Col 9, ln 31-34].
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owen in view of Ingino, Jr. (US 6,621,675).
Re claim 19, Owen teaches the limitations as applied to the claim above, but does not teach a secure memory element including a circuit to store sensitive data, the secure memory element to operate based on a supply voltage connected to, and with integrity of the stored sensitive data being reliant on, a regulated output voltage provided from the FET circuitry, the regulated output voltage to track with the saturation mode of the FET circuitry being maintained.

Re claim 26, Owen teaches the limitations as applied to the claim above, but does not teach control logic circuitry and a mode register, the control logic circuitry to configure the mode register with data to select whether during operation, the power amplifier circuitry draws power from the first input port or from the second input port.
Ingino, Jr. teaches control logic circuitry [system on chip] and a mode register [32], the control logic circuitry to configure the mode register with data to select whether during operation, the power amplifier circuitry draws power from the first input port or from the second input port [Col 4, ln 32-45, register is used to select appropriate values for operation of the device]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Owen to include the features of Ingino, Jr. because it is used to improve regulation control by using more variables to obtain accurate readings, thus improving the utility of the device, which increases efficiency.
23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owen in view of Ghayal et al. (“Ghayal”, US 2016/0306374).
Re claim 23, Owen teaches the limitations as applied to the claim above, but does not teach a near-field communications circuit to operate based on a regulated output voltage provided in response to an output from the power amplification circuitry, and wherein during operation, in response to the current-level switch circuitry indicating the sensed change in the current-level, the power amplification circuitry is to switch on-the-fly from drawing power from the first input port to drawing power from a battery via the second input port without interfering in communications involving the near-field communications circuit.
Ghayal teaches a device [100, Fig 1] including a near-field communications circuit [560, Fig 5] to operate based on a regulated output voltage provided in response to an output from the power amplification circuitry [paragraph 62], and wherein during operation, in response to the current-level switch circuitry indicating the sensed change in the current-level, the power amplification circuitry is to switch on-the-fly from drawing power from the first input port to drawing power from a battery via the second input port without interfering in communications involving the near-field communications circuit [paragraph 18, 130 selects one or more current sources to supply to load in conjunction with the NFC]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Owen to include the features of Ghayal because it is used to provide a means for using the device in a larger system with minimum components, thus improving the utility of the device, which increases efficiency.
27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owen in view of Zhang et al. (“Zhang”, US 2015/0198960).
Re claim 27, Owen teaches the limitations as applied to the claim above, but does not teach output port to provide a regulated output voltage in response to the power amplification circuitry and a capacitor connected to the output port, wherein the capacitor is to lessen magnitude of power spikes at the output port.
Zhang teaches a device [Fig 1A] including an output port to provide a regulated output voltage [Vout] in response to the power amplification circuitry and a capacitor [CL] connected to the output port, wherein the capacitor is to lessen magnitude of power spikes at the output port [paragraph 14]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Owen to include the features of Zhang because it is used to provide low pass filtering using minimum components, thus improving the utility of the device, which increases efficiency.

Conclusion
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        




Examiner, Art Unit 2838